DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Species I (claims 1-12 and 17-20) in the reply filed on 02/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunaga (US 2016/0029499).
Regarding claim 1, Sunaga (Figs. 1-2 and 9) discloses a semiconductor device comprising: a rigid substrate 2 ([0026]); a plate-like heat dissipating member 5 ([0026]); and a semiconductor element 3 ([0026]) provided between the rigid substrate 2 and the heat dissipating member 5 and mounted on the rigid substrate, wherein the heat dissipating member 5 comprises a first portion 9a that defines a slit or a recess portion ([0028]), and wherein the first portion 9a extends along a first virtual line segment extending from a first side of an outer periphery of a first region that overlaps with the 
Regarding claims 2-5, Sunaga (Figs. 1-2) further discloses: the first portion 9a extends to an outer peripheral edge of the heat dissipating member 5 as viewed in the direction perpendicular to the main surface; the heat dissipating member 5 comprises a second portion 9b that defines a slit or a recess portion and that is independent from the first portion 9a, and wherein the second portion 9b extends along a second virtual line segment extending from a second side opposing the first side in the outer periphery of the first region toward the outside of the first region as viewed in the direction perpendicular to the main surface, and a length of the second portion 9b in a direction parallel to the second side is equal to or smaller than a length of the second portion 9b in a direction perpendicular to the second side; the second portion 9b extends to an outer peripheral edge of the heat dissipating member 5 as viewed in the direction perpendicular to the main surface; and the first portion 9a and the second portion 9b are arranged on one straight line as viewed in the direction perpendicular to the main surface.
Regarding claims 6-12, Sunaga (Fig. 9) further discloses: the heat dissipating member 5 comprises a third portion 9 that defines a slit or a recess portion and that is independent from the first portion 9a and the second portion 9b, and wherein the third portion 9 extends along a third virtual line segment extending from a third side adjacent to the first side in the outer periphery of the first region toward the outside of the first .
Claim(s) 1-12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2015/0129189).

Regarding claims 2-5, Wang (Figs. 1-2) further discloses: the first portion “cut slit” extends to an outer peripheral edge of the heat dissipating member as viewed in the direction perpendicular to the main surface; the heat dissipating member comprises a second portion “cut slit” that defines a slit or a recess portion (Fig. 2) and that is independent from the first portion, and wherein the second portion extends along a second virtual line segment extending from a second side opposing the first side in the outer periphery of the first region toward the outside of the first region as viewed in the direction perpendicular to the main surface, and a length of the second portion in a direction parallel to the second side is equal to or smaller than a length of the second portion in a direction perpendicular to the second side; the second portion extends to an outer peripheral edge of the heat dissipating member as viewed in the direction perpendicular to the main surface; and the first portion “cut slit” and the second portion 
Regarding claims 6-12 and 17, Wang (Figs. 1-2) further discloses: the heat dissipating member comprises a third portion “cut slit” that defines a slit or a recess portion (Fig. 2) and that is independent from the first portion and the second portion, and wherein the third portion extends along a third virtual line segment extending from a third side adjacent to the first side in the outer periphery of the first region toward the outside of the first region as viewed in the direction perpendicular to the main surface, and a length of the third portion “cut slit” in a direction parallel to the third side is equal to or smaller than a length of the third portion “cut slit” in a direction perpendicular to the third side (Fig. 2); the third portion “cut slit” extends to an outer peripheral edge of the heat dissipating member as viewed in the direction perpendicular to the main surface; the heat dissipating member comprises a fourth portion “cut slit” that defines a slit or a recess portion (Fig. 2) and that is independent from the first portion, the second portion, and the third portion, and wherein the fourth portion extends along a fourth virtual line segment extending from a fourth side opposing the third side in the outer periphery of the first region toward the outside of the first region as viewed in the direction perpendicular to the main surface, and a length of the fourth portion “cut slit” in a direction parallel to the fourth side is equal to or smaller than a length of the fourth portion “cut slit” in a direction perpendicular to the fourth side; the fourth portion “cut slit” is extends to an outer peripheral edge of the heat dissipating member as viewed in the direction perpendicular to the main surface; the third portion “cut slit” and the fourth portion “cut slit” are arranged on one straight line as viewed in the direction .
Claim(s) 1-11, 17-18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anzai (US 2006/0033202).
Regarding claim 1, Anzai (Figs. 3, 4C and 5A) discloses a semiconductor device comprising: a rigid substrate 110; a plate-like heat dissipating member 140 [0026]); and a semiconductor element 102 ([0026]) provided between the rigid substrate 110 and the heat dissipating member 140 and mounted on the rigid substrate, wherein the heat dissipating member 140 comprises a first portion 144 (or labeled “S” in Fig. 5A) that defines a slit or a recess portion ([0038]), and wherein the first portion 144/S extends along a first virtual line segment extending from a first side of an outer periphery of a first region that overlaps with the semiconductor element 102 toward an outside of the first region as viewed in a direction perpendicular to a main surface of the heat dissipating member 140, and a length of the first portion 144/S in a direction parallel to the first side is equal to or smaller than a length of the first portion in a direction perpendicular to the first side (Fig. 5A).
Regarding claims 2-5, Anzai (Figs. 3, 4C and 5A) further discloses: the first portion 144/S extends to an outer peripheral edge of the heat dissipating member 140 
Regarding claims 6-11, Anzai (Figs. 3, 4C and 5A) further discloses: the heat dissipating member 140 comprises a third portion 144/S that defines a slit or a recess portion and that is independent from the first portion and the second portion (Fig. 4C), and wherein the third portion 144/S extends along a third virtual line segment extending from a third side adjacent to the first side in the outer periphery of the first region toward the outside of the first region as viewed in the direction perpendicular to the main surface, and a length of the third portion 144/S in a direction parallel to the third side is equal to or smaller than a length of the third portion 144/S in a direction perpendicular to the third side; the third portion 144/S extends to an outer peripheral edge of the heat dissipating member as viewed in the direction perpendicular to the main surface; the heat dissipating member 140 comprises a fourth portion 144/S that defines a slit or a 
Regarding claims 17-19, Anzai (Figs. 1 and 3) further discloses: an adhesive layer 130 is formed between the heat dissipating member 140 and the semiconductor element 102; a printed wiring board 200 on which the semiconductor device is mounted; and a casing 302 ([0023]), the printed circuit board 200 disposed inside the casing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunaga (US 2016/0029499) in view of Anzai (US 2006/0033202).
Regarding claim 17, Sunaga does not specifically disclose an adhesive layer is formed between the heat dissipating member and the semiconductor element.
However, Anzai (Fig. 3) teaches a semiconductor device comprising: an adhesive layer 130 formed between a heat dissipating member 140 and a semiconductor element 102.  Accordingly, it would have been obvious to provide an adhesive layer between the heat dissipating member and the semiconductor element of Sunaga in order to provide a known purpose of securely attaching the heat dissipating member to the semiconductor element. 
Regarding claim 18, Anzai (Fig. 3) further teaches a known feature of mounting the semiconductor device on a printed circuit board 200 for the known purpose of providing the electrical connections between the semiconductor device and other adjacent semiconductor devices formed thereon.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0129189) in view of Anzai (US 2006/0033202).
Regarding claim 18, Wang does not disclose the semiconductor device mounted on a printed wiring board.
However, Anzai (Fig. 3) teaches a known feature of mounting the semiconductor device on a printed circuit board 200.  Accordingly, it would have been obvious to mount the semiconductor device of Wang on a printed circuit board for the known purpose of 
Regarding claim 19, Anzai (Fig. 1) further teaches a known feature of disposing the printed circuit board inside the casing 310 because it is an intended use to provide a rack mount type UNIX server ([0023]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Anzai as applied to claim 18 above, and further in view of Minegishi (US 2016/0126153).
As discussed above, Anzai’s Fig. 1 teaches the printed circuit board 200 disposed inside the casing 310, but neither Wang nor Anzai disclose an image pickup element disposed inside the casing.
However, Minegishi (Figs. 1 and 4) teaches a semiconductor device comprising printed circuit board 600 and an image pickup element 500 disposed inside a casing 201 ([0059]).  Accordingly, it would have been obvious to further modify the device of Wang by disposing an image pickup element inside the casing because it is an intended use for forming a digital camera, as taught by Minegishi ([0032]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzai (US 2006/0033202) in view of Minegishi (US 2016/0126153).
Anzai’s Fig. 1 discloses the printed circuit board 200 disposed inside the casing 310, but Anzai does not disclose an image pickup element disposed inside the casing.
However, Minegishi (Figs. 1 and 4) teaches a semiconductor device comprising printed circuit board 600 and an image pickup element 500 disposed inside a casing 201 ([0059]).  Accordingly, it would have been obvious to modify the device of Anzai by 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/Primary Examiner, Art Unit 2817